In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00014-CR


                            EX PARTE JOSHUA SEARFOSS

                           On Appeal from the 26th District Court
                                 Williamson County, Texas
               Trial Court No. 20-1246-K26, Honorable Donna King, Presiding

                                     April 8, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appellant, Joshua Searfoss, appeals the district court’s denial of his pretrial

application for writ of habeas corpus under Texas Code of Criminal Procedure article

15.21. TEX. CODE CRIM. PROC. ANN. art. 15.21 (West Supp. 2020). Now pending before

this Court is Appellant’s motion to voluntarily dismiss his appeal. As required by Rule of

Appellate Procedure 42.2(a), the motion to dismiss is signed by Appellant and his

attorney. As no decision of the Court has been delivered, the motion is granted and the

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.

                                                        Per Curiam

Do not publish.